DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed May 6, 2020 has been considered. 
Claims 1-19 are pending.
In the response filed March 18, 2021, Applicants have elected Group I, claims 1-7 and 13-18, without traverse. Applicants also identify the compound of Formula (I) as the preferred species.  The radicals of the preferred species of the compound of Formula (I) are represented as follows:

    PNG
    media_image1.png
    114
    528
    media_image1.png
    Greyscale

R1 and R2= H; R3 = CH2SR4; R4 =methyl; and X is O.  The named compound is KMB.  
Claims 8-12 and 19 are withdrawn from consideration drawn to non-elected subject matter. 
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.  Correction is appreciated. 
Claims 1-7 and 13-18 are Markush claims which are generic to the elected invention. The Markush type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. See MPEP 803.02.
Claims 1-7 and 12-18 are rejected on the grounds that the claims are drawn to an improper Markush group. In re Harnisch, 206 USPQ 300, states that a unity of invention exists where compounds included within a Markush group (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility. In the instant case, the claimed subject matter does not share a substantial structural feature disclosed as being essential to that utility.
The requirement for a proper Markush claim is that it includes only substances that in their physical, chemical and physiological characteristics are functionally equivalent. The members of the instant Markush groups possess widely different, physical and chemical properties. The compounds are not considered functionally equivalent and are so diverse that they demonstrate dissimilar and unrelated properties. The mere fact that there is structural similarity in nutritional agents is not in itself reason to render all the embodiments functionally equivalent.
	The improper Markush groups are X, Y, Z, R1, R2, R3, and R4.  
The examined subject matter is as follows:
	A method of preparing a compound of formula I where 

    PNG
    media_image1.png
    114
    528
    media_image1.png
    Greyscale

R1 and R2= H; R3 = CH2SR4; R4 =methyl; X is O; and formula III is at least one of Y and Z = NR11R12 with R11 and R12 together represent C5 alkyl.  Amending the claims to the examined subject matter would overcome the improper Markush rejection.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing 

    PNG
    media_image1.png
    114
    528
    media_image1.png
    Greyscale

R1 and R2= H; R3 = CH2SR4; R4 =methyl; X is O; and the compound of formula (III) where at least one of Y and Z = NR11R12 with R11 and R12 together represent C5 alkyl, does not reasonably provide enablement for the scope of Formula I based upon instant claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the 

    PNG
    media_image2.png
    467
    868
    media_image2.png
    Greyscale
.
There is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same reaction process relied upon since they are so structurally dissimilar as to be chemically nonequivalent and there is no basis in the prior art for assuming the same. Note, In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also, see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art. Based upon In re Wands. 8 USPQ2d 1400 (1988), factors are considered in determining whether the claimed disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.
1)	Breadth of the claims- the claims cover a myriad of compounds wherein the ring systems and radicals vary. See the Formulas I-IV. Especially, see formula III.   
2) 	Direction or guidance- at page 10, the guidance is for the preparation of compounds using a piperdine intermediate compound.
3)    	State of the prior art- Reference A (cited by the Examiner) teaches a process for oxidization of N-terminal methionine residue using an aromatic pyridine compound.  See columns 2 and 3, respectively.  The compounds are intended for use as pharmaceutical agents; therefore; the process requires the reaction to proceed without the deterioration in activity and high yields. 
4)	The amount of direction or guidance provided- the specification teaches a process for preparing the chemical compound of formula I as follows:

    PNG
    media_image3.png
    158
    252
    media_image3.png
    Greyscale
.
The instant process uses the piperdine intermediate compound in the reaction scheme.  See the reaction scheme below:

    PNG
    media_image4.png
    205
    842
    media_image4.png
    Greyscale
.
	The specification is silent as to the myriad of substituted radicals defined by formula (III). For instance, when 1) Y and Z represent H or 2) Y and Z together represent =O, will the reaction proceed without deterioration in activity and high yields?  There is undue burden in preparing the compounds as claimed.  The specification directs the skilled artisan to only one specific chemical compound.  The specification is silent with regard to selection of additional compounds structurally, unrelated to the compound prepared in the instant specification.  
5)	Working examples- At page 10, there is a working example for the preparation of the KMB compound. 
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in  undue experimentation to make the compounds of the commensurate in scope to the instant claims, with no assurance of success. In view of the above considerations, this rejection is being applied.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.   	At claim 1, the radical, Z, is confusing as presented.  For instance, compare –-OR7 and -OR10.  Clarification is appreciated. 
B.	At claim 2, the phrase, as previously defined (all occurences), renders the claim unclear.  Where are the radicals previously defined, the reaction step at claim 1 or claim 2?  Compare the claims.   
The Information Disclosure Statement filed July 17, 2018 and March 18, 2021 have been considered.  The prior references do not teach nor suggest the instant process using a piperdine intermediate compound for preparing KMB.  As such, no rejection based upon prior art is made.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                  
                                                                                
                                                                                    /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
04.21.2021